The defendant's special pleas, to which a demurrer was overruled, set up in varying form a want of property in the dog growing out of a failure to comply with the statute as to a license and tag — practically the same defense attempted in the case of A. G. S. R. R. v. Wedgworth, 208 Ala. 514,94 So. 549, where we held adversely to the defendant's contention. This Wedgworth Case, supra, was carefully considered originally and upon rehearing, and the same controls the case at bar. The trial court erred in not sustaining the plaintiff's demurrer to the defendant's special pleas, and the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.